DETAILED ACTION

This action is in response to the amendments received on July 13, 2022.

With regard to the Drawings Objection, Applicants amended the Drawings in order to overcome the Objection. Therefore, the Drawings Objection is withdrawn.

Allowable Subject Matter

Claims 1-8, 10 and 11 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1: An oil pan structure for an internal combustion engine, the oil pan structure comprising a storing portion that stores oil for an internal combustion engine, wherein the storing portion includes a shallow bottom portion, a deep bottom portion having a larger depth than a depth of the shallow bottom portion, and a connection surface that connects the shallow bottom portion and the deep bottom portion between the shallow bottom portion and the deep bottom portion, wherein the shallow bottom portion and the deep bottom portion are arranged adjacent to each other along a longitudinal direction of the oil pan structure, wherein the oil pan structure comprises a side wall disposed at an opposite side of the shallow bottom portion from the connection surface, a first rib is disposed on a back surface of the shallow bottom portion so as to extend from one side of the side wall in a width direction of the shallow bottom portion toward an end portion of the connection surface on an opposite side in the width direction which is opposite to the one side, wherein the width direction of the shallow bottom portion is perpendicular to the longitudinal direction of the oil pan structure; wherein the first rib extends diagonally with respect to longitudinal direction of the oil pan structure, and wherein the first rib connects a portion of the side wall located on the one side of the side wall in the width direction and the end portion of the connection surface located on the opposite side of the connection surface in the width direction.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose an oil pan structure comprising a first rib that is disposed on a back surface of the shallow bottom portion so as to extend from one side of the side wall in a width direction of the shallow bottom portion toward an end portion of the connection surface on an opposite side in the width direction which is opposite to the one side, wherein the width direction of the shallow bottom portion is perpendicular to the longitudinal direction of the oil pan structure; the first rib extends diagonally with respect to longitudinal direction of the oil pan structure, and wherein the first rib connects a portion of the side wall located on the one side of the side wall in the width direction and the end portion of the connection surface located on the opposite side of the connection surface in the width direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747